Citation Nr: 0314182	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  95-24 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for lumbar spine 
disorder.

3.  Entitlement to an evaluation greater than 10 percent for 
a left knee disorder for any period between June 2, 1993, the 
effective date for service connection, and January 3, 1996, 
the effective date of a temporary total evaluation pursuant 
to 38 C.F.R. § 4.30, and since March 1, 1996.

4.  Entitlement to a compensable evaluation for a skin 
disorder for any period since June 2, 1993, the effective 
date for service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from August 1962 to May 1974 
and reserve-component service from March 1975 to March 1993.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1994 decision by the Los Angeles, California, Regional 
Office (RO) that granted service connection for left knee, 
left index finger, and skin disorders, and assigned each a 
noncompensable evaluation effective June 2, 1993, the date of 
claim, and denied service connection for cervical spine and 
lumbar spine disorders.  

The veteran disagreed with the evaluations assigned and with 
the denials of service connection.  An August 1998 RO 
decision increased to 10 percent the evaluation for the left 
knee disorder effective June 2, 1993, temporarily increased 
the evaluation to 100 percent for postsurgery convalescence, 
pursuant to 38 C.F.R. § 4.30, effective January 3, 1996, and 
then reinstated the 10 percent evaluation effective March 1, 
1996.

The veteran testified at a September 2001 hearing convened by 
the undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.

In a May 2002 decision, the Board assigned a 10 percent 
evaluation for residuals of a left index finger injury, and 
indicated it would undertake evidentiary development with 
regard to the other issues.  The case is once again before 
the Board.


REMAND

In May 2002, the Board reviewed the evidence of record, 
determined that further evidentiary development was 
warranted, and undertook same pursuant to 38 C.F.R. § 19.9.  
As a result, evidence, consisting of VA and non-VA treatment 
records and examination reports and records from the Social 
Security Administration, has been added to the file since the 
evidence was last reviewed by the RO.

The jurisdiction conferred upon the Board by 38 C.F.R. 
§ 19.9, i.e., to adjudicate claims on the basis of evidence 
developed by the Board but not reviewed by the RO, was 
recently invalidated.  See Disabled American Veterans v. 
Sec'y of Veterans Affairs, No. 02-7304, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).  The Board regrets the delay, 
but is left with no alternative but to remand the case.

Accordingly, the case is REMANDED to the RO for the 
following:

The RO must review all of the evidence of 
record and, if the benefits sought on 
appeal remain denied, issue a 
Supplemental Statement of the Case (SSOC) 
in accord with 38 C.F.R. §§ 19.31 and 
19.38.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
See The Veterans' 


Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes), and the VBA 
Adjudication Procedure Manual, M21-1, Part IV, paragraphs 
8.44-8.45 and 38.02-38.03.



____________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


